      Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 1 of 47



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION
 ______________________________________
                                        )
 UNITED STATES OF AMERICA,              )
                                        )
       Plaintiff,                       )     VERIFIED COMPLAINT
                                        )
       - v.-                            )
                                        )
 REAL PROPERTY LOCATED IN LOS           )      Civil No. 4:20-cv-02524
 ANGELES, CALIF., COMMONLY              )
 KNOWN AS 755 SARBONNE ROAD, LOS )
 ANGELES, CALIF. 90077, AND ALL         )
 APPURTENANCES, IMPROVEMENTS,           )
 AND ATTACHMENTS LOCATED                )
 THEREON, AND ANY PROPERTY              )
 TRACEABLE THERETO,                     )
                                        )
       Defendant In Rem                 )
 _________________________              )
                                        )




       Comes now the Plaintiff, the United States of America, through its undersigned attorneys,

and alleges, upon information and belief, as follows:

                                                  I.

                                  NATURE OF THE ACTION

       1.      This is an action in rem to forfeit a parcel of luxury real estate derived from an

international conspiracy to obtain lucrative business opportunities in the Nigerian oil and gas sector

in return for corruptly offering and giving millions of dollars’ worth of gifts and benefits to the

former Nigerian Minister for Petroleum Resources, Diezani Alison-Madueke (“ALISON-
      Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 2 of 47



MADUEKE”); and to subsequently launder the proceeds of the illicit business opportunities into

and through the United States.

          2.   From in or about April 2010 until in or about May 2015, ALISON-MADUEKE—

who was often referred to as “the Madam” or “Madam D”—was Nigeria’s Minister for Petroleum

Resources. In that role, she was responsible for overseeing Nigeria’s state-owned oil company,

the Nigerian National Petroleum Corporation (“NNPC”).

          3.   As alleged herein, Kolawole Akanni Aluko (“ALUKO”), Olajide Omokore

(“OMOKORE”), and others: (i) conspired to and did purchase millions of dollars in real estate in

and around London, U.K., for the use and benefit of ALISON-MADUEKE and her family; (ii)

conspired to and did provide more than one million dollars in furniture, artwork, and other

furnishings purchased within the Southern District of Texas, and shipped, in part, to London and

Abuja, Nigeria, for the use and benefit of ALISON-MADUEKE and her family; and (iii) conspired

to and did otherwise fund a lavish and privileged lifestyle for ALISON-MADUEKE and her

family.

          4.   As further alleged herein, ALISON-MADUEKE, in return for such improper

inducements, used her influence as the Minister for Petroleum Resources to steer to companies

beneficially owned by ALUKO and OMOKORE the award of multiple Strategic Alliance

Agreements (“SAAs”) with an NNPC subsidiary.

          5.   As further alleged herein, the companies that received these SAAs were unqualified

and either improperly performed their obligations or, in some instances, failed entirely to perform.

Nevertheless, these companies received more than $1.5 billion in revenues through the sale of

Nigerian crude oil.




                                                 2
      Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 3 of 47



       6.      As further alleged herein, ALUKO and OMOKORE laundered their illicit revenues

into and through the United States. In particular, ALUKO used some of these revenues to acquire

the Defendant In Rem. Moreover, ALUKO used a series of shell companies and layered financial

transactions to conceal the nature, location, source, and/or ownership of the proceeds of the

unlawful conduct and of the Defendant In Rem purchased with such proceeds.

       7.      As property constituting, derived from, or traceable to the proceeds of “specified

unlawful activity,” as that term is defined in 18 U.S.C. § 1956(c)(7), or a conspiracy to commit

“specified unlawful activity,” and as property involved in money laundering violations of 18

U.S.C. §§ 1956 and 1957, the Defendant In Rem is subject to forfeiture under 18 U.S.C.

§§ 981(a)(1)(A) and 981(a)(1)(C).

                                                II.

                                 THE DEFENDANT IN REM

       8.      This is an action by the United States of America seeking forfeiture of all right,

title, and interest in real property located in Los Angeles, Calif., commonly known as 755 Sarbonne

Road, Los Angeles, Calif. 90077, as more fully described in Exhibit A, and all appurtenances,

improvements, and attachments located thereon, and any property traceable thereto (the

“Defendant In Rem”).

                                                III.

                                JURISDICTION AND VENUE

       9.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1345,

and 1355(a).

       10.     Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A) because acts

and omissions giving rise to forfeiture took place in the Southern District of Texas.



                                                 3
      Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 4 of 47



       11.     This action in rem for forfeiture is governed by 18 U.S.C. §§ 981 and 983, the

Federal Rules of Civil Procedure, and the Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions.

                                                 IV.

                          STATUTORY BASIS FOR FORFEITURE

       12.     The Defendant In Rem is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C)

because it constitutes or is derived from proceeds traceable to a violation of an offense constituting

a “specified unlawful activity” or a conspiracy to commit such an offense. “Specified unlawful

activity” is defined in 18 U.S.C. § 1956(c)(7) to include an offense against a foreign nation

involving “bribery of a public official, or the misappropriation, theft, or embezzlement of public

funds by or for the benefit of a public official,” see 18 U.S.C. § 1956(c)(7)(B)(iv); any felony

violation of the Foreign Corrupt Practices Act (“FCPA”), see 18 U.S.C. § 1956(c)(7)(D); or any

violations of 18 U.S.C. §§ 1343 (wire fraud), 2314 (interstate transportation of stolen property),

and 2315 (interstate receipt of stolen property), see 18 U.S.C. §§ 1956(c)(7)(A) & 1961(1).

       13.     The Defendant In Rem is also subject to forfeiture under 18 U.S.C. § 981(a)(1)(A)

because it constitutes property involved in a transaction or attempted transaction in violation of 18

U.S.C. § 1957, or is traceable to such property. Section 1957 prohibits the conducting of a

monetary transaction with property valued at over $10,000 that is known to be criminally derived

and which constitutes the proceeds of “specified unlawful activity,” including the proceeds of an

offense against a foreign nation involving “bribery of a public official, or the misappropriation,

theft, or embezzlement of public funds by or for the benefit of a public official,” see 18 U.S.C.

§ 1956(c)(7)(B)(iv); of any felony violation of the FCPA, see 18 U.S.C. § 1956(c)(7)(D); or of any




                                                  4
      Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 5 of 47



violations of 18 U.S.C. §§ 1343 (wire fraud), 2314 (interstate transportation of stolen property),

and 2315 (interstate receipt of stolen property), see 18 U.S.C. §§ 1956(c)(7)(A) & 1961(1).

       14.     The Defendant In Rem is further subject to forfeiture pursuant to 18 U.S.C.

§ 981(a)(1)(A) because it constitutes property involved in a transaction or attempted transaction in

violation of 18 U.S.C. § 1956(a)(1)(B), or is traceable to such property. Section 1956(a)(1)(B)

prohibits the conducting of a financial transaction with property known to be the proceeds of

unlawful activity with the intent to conceal the nature, location, source, ownership, or control of

the proceeds of a specified unlawful activity, including the proceeds of an offense against a foreign

nation involving “bribery of a public official, or the misappropriation, theft, or embezzlement of

public funds by or for the benefit of a public official,” see 18 U.S.C. § 1956(c)(7)(B)(iv); of any

felony violation of the FCPA, see 18 U.S.C. § 1956(c)(7)(D); or of any violations of 18 U.S.C.

§§ 1343 (wire fraud), 2314 (interstate transportation of stolen property), and 2315 (interstate

receipt of stolen property), see 18 U.S.C. §§ 1956(c)(7)(A) & 1961(1).

       15.     The Defendant In Rem is further subject to forfeiture pursuant to 18 U.S.C.

§ 981(a)(1)(A) because it constitutes property involved in a transaction or attempted transaction in

violation of 18 U.S.C. § 1956(a)(2), or is traceable to such property. Section 1956(a)(2) prohibits

transferring funds known to be the proceeds of unlawful activity from a place outside the United

States to a place in the United States, with knowledge that the transfer is designed in whole or in

part to conceal the nature, location, source, ownership, or control of the proceeds of a specified

unlawful activity, including the proceeds of an offense against a foreign nation involving “bribery

of a public official, or the misappropriation, theft, or embezzlement of public funds by or for the

benefit of a public official,” see 18 U.S.C. § 1956(c)(7)(B)(iv); of any felony violation of the

FCPA, see 18 U.S.C. § 1956(c)(7)(D); or of any violations of 18 U.S.C. §§ 1343 (wire fraud),



                                                 5
      Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 6 of 47



2314 (interstate transportation of stolen property), and 2315 (interstate receipt of stolen property),

see 18 U.S.C. §§ 1956(c)(7)(A) & 1961(1).

       16.     The Defendant In Rem is further subject to forfeiture pursuant to 18 U.S.C.

§ 981(a)(1)(A) because its constitutes property involved in a conspiracy to violate 18 U.S.C.

§§ 1956 or 1957, in violation of 18 U.S.C. § 1956(h).

       17.     A representative selection of relevant offenses against a foreign nation as referred

to in the foregoing paragraphs is set forth in Exhibit B.

                                                 V.

                           RELEVANT PERSONS AND ENTITIES

       18.     On information and belief, the United States alleges the following facts.

       19.     Diezani ALISON-MADUEKE is the former Nigerian Minister for Petroleum

Resources who served in that position from in or about April 2010 through in or about May 2015.

In that role, ALISON-MADUEKE was responsible for overseeing NNPC. In her capacity as

Minister for Petroleum Resources, ALISON-MADUEKE was a “foreign official” as that term is

defined in the FCPA, see 15 U.S.C. §§ 78dd-1(f)(1)(A), 78dd-2(h)(2)(A), and 78dd-3(f)(2)(A).

       20.     The Nigerian National Petroleum Corporation is Nigeria’s state-owned oil

corporation through which the Federal Government of Nigeria regulates and participates in the

country’s petroleum and hydrocarbons industry. The NNPC was owned and controlled by the

Nigerian government and performed government functions, and thus was an “instrumentality”

within the meaning of the FCPA, see 15 U.S.C. §§ 78dd-1(f)(1)(A), 78dd-2(h)(2)(A), and 78dd-

3(f)(2)(A).

       21.     The Nigerian Petroleum Development Company (“NPDC”) is the wholly-owned

operating subsidiary of NNPC. The NPDC was owned and controlled by the Nigerian government



                                                  6
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 7 of 47



and performed government functions, and thus was an “instrumentality” within the meaning of the

FCPA, see 15 U.S.C. §§ 78dd-1(f)(1)(A), 78dd-2(h)(2)(A), and 78dd-3(f)(2)(A).

       22.    Kolawole Akanni ALUKO is a Nigerian citizen whose record address is in Porza-

Lugano, Switzerland. ALUKO and OMOKORE (see below) are the beneficial owners of and have

or had control over ATLANTIC ENERGY HOLDINGS LTD. along with that company’s

subsidiaries and affiliates—including ATLANTIC ENERGY DRILLING CONCEPTS NIGERIA

LTD. and ATLANTIC ENERGY BRASS DEVELOPMENT LTD. ALUKO was also, at all times

relevant to this complaint, a director and beneficial owner of TENKA LTD. and is the 100% owner

of EARNSHAW ASSOCIATES LTD.

       23.    Olajide OMOKORE is a Nigerian citizen living in Lagos, Nigeria, and is a

business partner of ALUKO. With ALUKO, OMOKORE is a beneficial owner of and has or had

control over ATLANTIC ENERGY HOLDINGS LTD. along with that company’s subsidiaries

and affiliates—including ATLANTIC ENERGY DRILLING CONCEPTS NIGERIA LTD. and

ATLANTIC ENERGY BRASS DEVELOPMENT LTD.

       24.    ATLANTIC ENERGY HOLDINGS LTD. (“AEH”) is a company incorporated

in the British Virgin Islands with registered address of 325 Waterfront Drive, Omar Hodge

Building, Wickham’s Cay, Road Town, Tortola, B.V.I. AEH is beneficially owned, directly or

indirectly, by ALUKO and OMOKORE.

       25.    ATLANTIC ENERGY (BRASS) LTD. is a company incorporated in the British

Virgin Islands with the same registered address as AEH: 325 Waterfront Drive, Omar Hodge

Building, Wickham’s Cay, Road Town, Tortola, B.V.I. Upon information and belief, ATLANTIC

ENERGY (BRASS) LTD. is beneficially owned, directly or indirectly, by ALUKO and

OMOKORE.



                                              7
      Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 8 of 47



       26.     ATLANTIC ENERGY DRILLING CONCEPTS NIGERIA LTD. (“AEDC”)

is a company incorporated in Nigeria with registered address of Plot 1267 Ahmadu Bello Way,

Garki, Abuja, Nigeria. OMOKORE is a registered director of AEDC. AEH owns 49,999,999 of

50,000,000 shares of AEDC.

       27.     ATLANTIC ENERGY BRASS DEVELOPMENT LTD. (“AEBD”) is a

company incorporated in Nigeria with registered address of 32A Ademola Adetokunbo Street,

Victoria Island, Lagos, Nigeria. OMOKORE is a registered director of AEBD. ATLANTIC

ENERGY (BRASS) LTD. owns 9,999,999 of 10,000,000 shares of AEBD.

       28.     TENKA LTD. (“TENKA”) is a company incorporated in the United Kingdom

with registered address of No. 1 London Bridge, London SE1 9BG, U.K. During all times relevant

to this complaint, the directors of TENKA were ALUKO and his wife. Upon information and

belief, TENKA is beneficially owned by ALUKO.

       29.     EARNSHAW          ASSOCIATES        LTD.   (“EARNSHAW”)         is    a   company

incorporated in the British Virgin Islands with registered address of 24 De Castro Street, Akara

Building, Wickham’s Cay 1, Road Town, Tortola, B.V.I. ALUKO owns 100% of EARNSHAW.

       30.     CO-CONSPIRATOR #1 is a dual citizen of the United States and Nigeria whose

principal residence is in Topanga, Calif.

       31.     CO-CONSPIRATOR #2 is a Nigerian citizen and a former resident of the United

States who maintained a residence in Potomac, Md.

       32.     CO-CONSPIRATOR #3 is a dual citizen of the United States and Nigeria and a

former resident of the United States who maintained a residence in Oakland, Calif.




                                               8
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 9 of 47



                                              VI.

                                            FACTS

A.     Strategic Alliance Agreements and Oil Mining Leases

       33.     Prior to 2010, NNPC participated in a joint venture with the subsidiary of a major

international oil company (the “IOC Subsidiary”) for the development and production of oil and

gas in connection with eight oil mining leases (“OMLs”). In particular, the joint venture held

interests in and operated OMLs 26, 30, 34, and 42 (the “Forcados OMLs”) and OMLs 60, 61, 62,

and 63 (the “Brass OMLs”).

       34.     The IOC Subsidiary owned 45% of the joint venture, with the remainder owned by

NNPC. In 2010, however, the IOC Subsidiary chose to divest itself and sold its minority stake to

various indigenous Nigerian entities.

       35.     With the IOC Subsidiary’s departure, NNPC became responsible for financing and

operating the OMLs. It assigned this task—along with its 55% majority stake—to its own

operating subsidiary, NPDC. However, NPDC lacked the in-house technical expertise and the

financial resources to fund and operate the OMLs. NPDC therefore sought to enter into Strategic

Alliance Agreements to partner with outside parties who could both finance and provide technical

assistance for the operation of the OMLs on NPDC’s behalf.

B.     ALISON-MADUEKE Was Instrumental in the Award of the Lucrative Forcados
       SAAs (OMLs 26, 30, 34, and 42) to AEDC

       36.     AEDC was incorporated in Nigeria on or about July 19, 2010, approximately three

months after ALISON-MADUEKE was appointed Minister for Petroleum Resources.

       37.     On or about March 8, 2011, AEDC first expressed its interest in entering into an

SAA in a letter to NPDC. Less than three weeks later, on or about March 28, 2011, ALUKO,




                                               9
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 10 of 47



acting on behalf of AEDC, attended a meeting with NPDC representatives to discuss a possible

SAA award.

       38.     Within another three weeks, on or about April 20, 2011, AEDC and NPDC entered

into SAAs for OMLs 26 and 42. These SAAs were signed by OMOKORE on behalf of AEDC.

       39.     Approximately one month later, on or about May 25, 2011, AEDC and NPDC

entered into two more SAAs for OMLs 30 and 34. These SAAs were also signed by OMOKORE

on behalf of AEDC. (The four SAAs for OMLs 26, 30, 34, and 42 are herein collectively referred

to as the “Forcados SAAs.”)

       40.     NPDC’s award of the Forcados SAAs to AEDC was done with the knowledge and

support of ALISON-MADUEKE and at her direction. For example, in a recorded conversation

between ALISON-MADUEKE and ALUKO, ALISON-MADUEKE acknowledged that “we

stuck our necks out regarding the SAA and we supported it.” See infra ¶ 118.

       41.     A February 2014 report prepared by the then-governor of the Central Bank of

Nigeria determined that AEDC “had neither the technical expertise nor the capital to develop the

joint venture, but [was] none-the-less able to lift crude and retain the proceeds . . . up to 70% of

the profit of the Joint Venture.” The report concluded that the arrangement was set up “for the

purpose of acquiring assets belonging to the [Federal Republic of Nigeria] and transferring the

income to private hands.”

       (1)     Terms of the Forcados SAAs

       42.     The Forcados SAAs required AEDC to pay non-recoverable entry fees prior to the

SAAs’ taking effect. The value of the entry fees was to be determined based on the estimated

probable oil and gas reserves within the area covered by the Forcados OMLs.




                                                10
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 11 of 47



       43.     In addition, the Forcados SAAs each required AEDC to pay $350,000 per year to

NPDC for the first five years of the agreements. These funds were to be used for the provision of

training facilities for NPDC staff.

       44.     Finally, the Forcados SAAs required AEDC to “provide all the funds required for

NPDC’s 55% share of Petroleum Operating Costs.” Upon information and belief, NPDC’s share

of the operating costs for the Forcados OMLs, during the period from March 2011 through

December 2015, was at least $1,400,000,000.

       45.     In return for meeting its obligations under the Forcados SAAs, AEDC would be

entitled to recover the cost of financing NPDC’s share of the operating costs (as described in the

preceding paragraph) and would be further entitled to a share of NPDC’s profit as determined by

profit-sharing formulae contained in the SAAs.

       46.     AEDC’s entitlements were payable in-kind.          That is, AEDC would receive

allocations of available oil sufficient to cover the amounts due as cost-recovery and profit.

       (2)     AEDC’s Performance Under the Forcados SAAs

       47.     Upon information and belief, AEDC substantially failed to perform under the

Forcados SAAs. In particular, upon information and belief, AEDC did not fulfill its requirement

to fund training facilities for NPDC staff, leading to an outstanding obligation of approximately

$5,600,000.

       48.     Furthermore, AEDC failed to cover NPDC’s share of the Forcados operating costs.

Upon information and belief, of the more than $1,400,000,000 required to finance such costs,

AEDC made contributions of only approximately $305,108,522.43.




                                                 11
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 12 of 47



         49.   Despite AEDC’s failure to fulfil its obligations under the Forcados SAAs, AEDC

was, upon information and belief, allocated and permitted to lift and sell, for its own benefit,

twenty-one cargoes of crude oil valued at approximately $677,238,673.

C.       ALUKO, OMOKORE, and Others Conspire to Purchase £11,530,000 Worth of
         London Real Estate for the Benefit of ALISON-MADUEKE

         50.   Concurrent with the negotiations for and the award of the Forcados SAAs, ALUKO

and OMOKORE, acting in concert with CO-CONSPIRATORS #1 and #2, purchased and

refurbished several multi-million dollar properties in the London area for the benefit of ALISON-

MADUEKE and her family members. ALUKO, OMOKORE, and CO-CONSPIRATORS #1 and

#2 provided these properties to ALISON-MADUEKE for the corrupt purpose of inducing her to

use her influence within the Ministry of Petroleum Resources, the NNPC, and the NPDC to direct

the award of business opportunities to entities under their control and beneficial ownership,

including the award of the Forcados SAAs to AEDC.

         (1)   96 Camp Road, Gerrards Cross, Buckinghamshire, SL9 7PB

         51.   On or about January 27, 2011, i.e., less than two months before AEDC officially

approached NPDC about the first of the Forcados SAAs, a Seychelles company named Miranda

International Ltd. purchased a property known as “the Falls” for £3,250,000. The Falls is located

just outside London at 96 Camp Road, Gerrards Cross, Buckinghamshire SL9 7PB.

         52.   Miranda International Ltd. is beneficially owned by OMOKORE.

         53.   ALUKO engaged a construction company (the “Construction Company”) to

upgrade and maintain the plumbing, electrical, air conditioning, and audio-visual systems at the

Falls.

         54.   OMOKORE and ALUKO purchased and improved the Falls for the exclusive use

of ALISON-MADUEKE and her family.


                                               12
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 13 of 47



         55.   A mobile telephone recovered at the known residences of ALISON-MADUEKE

and her mother contained digital photographs of ALISON-MADUEKE present inside the Falls.

         56.   Furthermore, during the relevant period, ALISON-MADUEKE—who was

addressed at the property as “the Madam”—was the only person who occupied the property.

         57.   Individuals who provided services at the Falls addressed its occupant as “the

Madam” or were told that the person they worked for was known as “the Madam.”

         58.   Finally, on or about October 8, 2013, ALUKO used his American Express card to

purchase two identical exercise machines at Harrods in London. The machines were purchased

for £10,926 each. One was to be delivered to the known London address of ALISON-MADUEKE;

the other was to be delivered to the Falls.

         (2)   39 Chester Close North, London NW1 4JE

         59.   On or about March 24, 2011—i.e., just four days before ALUKO met with NPDC

officials to discuss AEDC’s interest in an SAA—a British Virgin Islands company called Mortlake

Investments Ltd. was used to purchase real property at 39 Chester Close North, London NW1 4JE

(“39 Chester Close North”) for £1,730,000.

         60.   Mortlake Investments Ltd. is beneficially owned by ALUKO.

         61.   The real estate company Daniel Ford & Co. assisted in the purchase of 39 Chester

Close North. The same company assisted in the purchase of additional properties as detailed

below.

         62.   ALUKO engaged the Construction Company to undertake extensive alterations and

renovations at 39 Chester Close North, including the installation of an elevator. An employee of

the Construction Company (“Construction Company Employee #1”) has stated that the intended

occupants of 39 Chester Close North were ALISON-MADUEKE’s mother and son. Construction



                                              13
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 14 of 47



Company Employee #1 personally met ALISON-MADUEKE on at least two occasions at the

property and, on one of those occasions, ALISON-MADUEKE selected stone flooring and

countertops to be installed in the bathrooms.

       63.     At some point in 2015, Construction Company Employee #1 was informed that

ALISON-MADUEKE’s mother and son would not be moving into 39 Chester Close North after

all, and the Construction Company was instructed to remove the elevator and return the property

to its original condition. The property was sold on or about July 22, 2015, for £2,224,000.

       (3)     58 Harley House, Marylebone Road, London NW1 5HL

       64.     On or about March 28, 2011—i.e., the same day ALUKO was meeting with NPDC

officials to discuss AEDC’s interest in an SAA—a Seychelles company, Rosewood Investments

Ltd., was used to purchase real property at 58 Harley House, Marylebone Road, London NW1

5HL (“58 Harley House”) for £2,800,000.

       65.     Rosewood Investments Ltd. is beneficially owned by CO-CONSPIRATOR #2.

       66.     The same real estate agency used to purchase 39 Chester Close North, i.e., Daniel

Ford & Co., assisted in the purchase of 58 Harley House.

       67.     As with 39 Chester Close North, ALUKO engaged the Construction Company to

provide renovation services at 58 Harley House. On or about August 9, 2011, a second employee

of the Construction Company (“Construction Company Employee #2”) forwarded by email to

ALUKO design plans for the kitchen at 58 Harley House. ALUKO subsequently forwarded this

email, including the design plans, to ALISON-MADUEKE.

       68.     In addition, Construction Company Employee #1 was introduced to ALISON-

MADUEKE at 58 Harley House, on which occasion the employee was told ALISON-MADUEKE

was “the architect.”



                                                14
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 15 of 47



       (4)     Flat 5 Park View, 83-86 Prince Albert Road, London NW8 7RU

       69.     On or about March 29, 2011—i.e., the day after ALUKO met with NPDC officials

to discuss AEDC’s interest in an SAA—another Seychelles company called Colinwood Ltd. was

used to purchase real property at Flat 5 Park View, 83-86 Prince Albert Road, London NW8 7RU

(“Flat 5 Park View”) for £3,750,000. The purchase was financed, in part, by a loan obtained from

FBN Bank (UK) Ltd. by CO-CONSPIRATOR #1.

       70.     The same real estate company used to purchase 39 Chester Close North and 58

Harley House, i.e., Daniel Ford & Co., also assisted in the purchase of Flat 5 Park View.

       71.     As with both 39 Chester Close North and 58 Harley House, ALUKO engaged the

Construction Company to perform significant renovations at Flat 5 Park View. Construction

Company Employee #1 personally met ALISON-MADUEKE at Flat 5 Park View where she was

present for a discussion of interior design plans. In addition, design plans for Flat 5 Park View

were later found at the known London residence of ALISON-MADUEKE’s mother.

D.     Living and Lifestyle Expenses for ALISON-MADUEKE

       (1)     Rental Payments

       72.     Beginning in August 2011 and continuing through January 2014, ALUKO and a

company beneficially owned by him, Tracon Investments Ltd. (“Tracon”), made a total of at least

£537,922 in rental payments for two central London residences both located at 22 St. Edmunds

Terrace, London NW8 7QQ. The first residence, Flat 19, was occupied by ALISON-MADUEKE

during this time period. The second residence, Flat 6, was occupied by ALISON-MADUEKE’s

mother during this time period.

       73.     The rental payments were made in the following approximate amounts, on or about

the following dates, from the following payors:



                                                  15
    Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 16 of 47




                                         TABLE 1

              Date                        Payor                         Amount

        Aug. 30, 2011                    ALUKO                          £49,000.00

        Dec. 14, 2011                    ALUKO                          £10,216.00

        Dec. 14, 2011                    ALUKO                          £44,811.00

        Feb. 24, 2012                    ALUKO                          £39,347.50

        May 11, 2012                     ALUKO                          £29,900.00

        May 11, 2012                     ALUKO                          £39,347.50

        Sept. 12, 2012                   ALUKO                          £87,075.00

         Feb. 4, 2013                     Tracon                        £30,375.00

        Mar. 28, 2013                    ALUKO                          £29,900.00

        Mar. 28, 2013                    ALUKO                          £39,375.00

        June 21, 2013                    ALUKO                          £30,375.00

        Sept. 30, 2013                   ALUKO                          £70,000.00

         Jan. 22, 2014                    Tracon                          £8,300.00

         Jan. 22, 2014                    Tracon                        £29,900.00

             TOTAL                                                     £537,922.00



       74.    Upon information and belief, the above payments were made corruptly by, on

behalf of, or at the direction of ALUKO for the purpose of benefiting ALISON-MADUEKE and

her mother in return for ALISON-MADUEKE’s having improperly influenced the award of the

Forcados SAAs to AEDC and in anticipation of or in return for her improperly influencing the

award of the Brass SAA, see infra ¶¶ 105-117, to AEDC and AEBD.


                                            16
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 17 of 47



       (2)    Transportation Services

       75.    During the period from at least December 2012 through at least July 2014, ALUKO

and his beneficially-owned company TENKA made at least £393,274.32 in payments to a car hire

company (the “Chauffeur Company”). During that same time period, a company beneficially

owned by OMOKORE, Energy Property Development Ltd., paid at least £4,424.40 to the

Chauffeur Company.

       76.    The payments were made to the Chauffeur Company in the following approximate

amounts, on or about the following dates, by the following payors:

                                           TABLE 2

             Date                            Payor                       Amount

         Dec. 28, 2012                     ALUKO                          £6,171.06

         Jan. 11, 2013                      TENKA                         £6,115.92

         Feb. 14, 2013                      TENKA                        £10,664.50

         Mar. 8, 2013                       TENKA                        £25,000.97

         Apr. 8, 2013                       TENKA                        £27,999.30

         June 7, 2013                       TENKA                        £25,524.51

         June 11, 2013                 Energy Prop. Dev.                  £1,475.22

         June 13, 2013                 Energy Prop. Dev.                  £1,072.02

          July 8, 2013                     ALUKO                         £77,605.78

         July 17, 2013                 Energy Prop. Dev.                  £1,877.16

         Oct. 15, 2013                     ALUKO                         £74,420.32

         Dec. 3, 2013                       TENKA                         £4,410.48

         July 28, 2014                      TENKA                        £35,362.48


                                               17
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 18 of 47




         July 29, 2014                      TENKA                           £99,999.00

             TOTAL                                                         £397,698.72



       77.    Upon information and belief, the above payments were made corruptly by, on

behalf of, or at the direction of ALUKO and OMOKORE for the benefit of ALISON-MADUEKE

and/or her family, in return for ALISON-MADUEKE’s having improperly influenced the award

of the Forcados SAAs to AEDC and in anticipation of or in return for her improperly influencing

the award of the Brass SAA (see infra) to AEDC and AEBD.

       78.    In particular, the director of the Chauffeur Company has stated that in or around

June 2014 he was assaulted in the hallway outside of ALISON-MADUEKE’s known residence at

Flat 19, 22 St. Edmunds Terrace, London NW8 7QQ, by two men known by the director to be

ALISON-MADUEKE’s associates.          This assault occurred as the director of the Chauffeur

Company was attempting to deliver a letter concerning approximately £224,000 in unpaid services

provided by his company to ALISON-MADUEKE.

       79.    The director of the Chauffeur Company has further stated that, upon hearing the

commotion, ALISON-MADUEKE herself appeared and instructed her associates to settle the

unpaid bill. As the preceding table indicates, roughly one month after the hallway assault, TENKA

paid a total of £135,361.48 to the Chauffeur Company.

E.     Furniture Purchases in Houston, Tex. for the Benefit of ALISON-MADUEKE

       (1)    Purchases by OMOKORE and CO-CONSPIRATOR #1

       80.    An employee of a furniture store located within the Southern District of Texas in

Houston, Tex., (“Houston Furniture Store #1”) has stated that ALISON-MADUEKE visited his

showroom on multiple occasions. During those visits, ALISON-MADUEKE would identify

specific items of interest to her, which the employee (“Furniture Store Employee”) would
                                               18
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 19 of 47



photograph. During her various visits to Houston, ALISON-MADUEKE would spend many hours

over the course of two or three days reviewing furniture in Houston Furniture Store #1. Afterward,

the Furniture Store Employee would visit ALISON-MADUEKE at her hotel room in Houston to

review the photographed items. ALISON-MADUEKE would then narrow down the selections to

those she wished to be purchased.

       81.     ALISON-MADUEKE’s purchases were always paid for by someone else. In

particular, the Furniture Store Employee recalled that CO-CONSPIRATOR #1 was the first person

to visit the store and to pay for ALISON-MADUEKE’s selections.

       82.     Upon information and belief, ALISON-MADUEKE was present in Houston, Tex.,

to deliver a keynote address at Rice University in late September 2010, departing Houston for

Nigeria on September 29, 2010.       This trip occurred roughly five months after ALISON-

MADUEKE assumed her role as Minister for Petroleum Resources and roughly two months after

the incorporation of AEDC.

       83.     Coinciding with ALISON-MADUEKE’s visit to Houston, CO-CONSPIRATOR

#1 charged $12,867 and $25,000 in two separate transactions at Houston Furniture Store #1 on or

about September 27, 2010. On or about October 7, 2010, CO-CONSPIRATOR # 1 charged an

additional $3,022 at Houston Furniture Store #1. Upon information and belief, these purchases

comprised items selected by ALISON-MADUEKE and were intended for her benefit.

       84.     In or around the same time as the purchases made at Houston Furniture Store #1,

CO-CONSPIRATOR #1 also made significant purchases at another Houston furniture showroom

(“Houston Furniture Store #2”). In particular, a Nevada-based limited partnership under the

control of CO-CONSPIRATOR #1 wired a total of $197,600 to Houston Furniture Store #2 in two

separate transactions on or about September 30, 2010, and October 1, 2010. Upon information



                                               19
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 20 of 47



and belief, these payments were in settlement of approximately $200,000 worth of purchases

signed for by OMOKORE on or about September 27, 2010, at Houston Furniture Store #2.

       85.      Subsequently, on October 7, 2010, Houston Furniture Store #2 drew up two

additional sales invoices in OMOKORE’s name in the total amount of $23,703.50. On the

following day, October 8, 2010, CO-CONSPIRATOR #1 emailed photographs of the items listed

on these additional sales invoices directly to ALISON-MADUEKE.           On October 9, 2010,

ALISON-MADUEKE responded by email to CO-CONSPIRATOR #1: “thx. cabinet is the

correct one.”

       86.      Subsequently, on October 13, 2010, CO-CONSPIRATOR #1 authorized Houston

Furniture Store # 2 to charge his Nevada company another $23,703.50 as payment for the

additional furniture purchases made in OMOKORE’s name and discussed, via email, directly with

ALISON-MADUEKE.

       87.      Upon information and belief, in October 2010 CO-CONSPIRATOR #1 arranged

with Houston Furniture Store #1 to combine the recent purchases made by himself and

OMOKORE from both stores and to ship the merchandise to OMOKORE in Lagos, Nigeria.

       88.      At least one of the items purchased in OMOKORE’s name, and paid for by CO-

CONSPIRATOR #1, has been matched by vendor number, item number, and store-issued control

number to furniture discovered in ALISON-MADUEKE’s residence in Abuja, Nigeria.

       89.      Upon information and belief, OMOKORE and CO-CONSPIRATOR #1 made their

purchases at Houston Furniture Stores #1 and #2 in and around September and October 2010 and

subsequently arranged for the shipment of certain of those purchases to Nigeria for the corrupt

purpose of benefitting ALISON-MADUEKE and inducing her to improperly influence the award

of, inter alia, the Forcados SAAs to AEDC.



                                              20
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 21 of 47



       (2)     Purchases by CO-CONSPIRATORS #2 and #3

       90.     On or about May 3, 2011, CO-CONSPIRATOR #2 purchased a total of $53,636.79

worth of furniture from Houston Furniture Store #2. These purchases included, among other

things, the following items:

                                            TABLE 3

          Control No.                      Description                      Price (w/o tax)

             1564774                   Luigi XVI Sideboard                     $10,829.00

             1373385                    George III Console                       $2,999.00

             1479702                   Jappaned Secretaire                       $5,508.00



       91.     CO-CONSPIRATOR #2 returned to Houston Furniture Store #2 on or about the

following day, i.e., May 4, 2011, and purchased another $53,890.08 worth of merchandise.

       92.     On March 31, 2012, CO-CONSPIRATOR #3 purchased $27,068.99 worth of

merchandise at Houston Furniture Store #2. On or about April 4, 2012, CO-CONSPIRATOR #3

returned and purchased another $5,756.73 worth of merchandise from the same store.

       93.     In or around May 2012, the items purchased by CO-CONSPIRATORS #2 and #3,

as described in ¶¶ 91-93, were pooled into two shipping containers and shipped to the attention of

CO-CONSPIRATOR #3 in London. The descriptions and control numbers contained on the

packing lists match exactly the descriptions and control numbers on the sales records of Houston

Furniture Store #2, including those specifically identified in Table 3 above. The total value of the

shipped furniture, exclusive of sales tax or shipping fees, was $123,987.




                                                21
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 22 of 47



       94.     On or about August 23, 2012, a representative of a U.K. moving and storage

company emailed the Construction Company Employee #1 regarding “[CO-CONSPIRATOR

#3]’s Containers.” Construction Company Employee #1 forwarded this email to ALUKO.

       95.     Subsequently, the Construction Company assisted in the delivery of multiple items

of furniture to 58 Harley House, including the three items identified in Table 3 above.

       96.     Thus, ALUKO and CO-CONSPIRATORS #2 and #3 conspired to and did purchase

furniture from Houston Furniture Store #2 and arranged for the shipment and delivery of some

portion of those items to 58 Harley House, a property that ALUKO and CO-CONSPIRATORS #2

and #3 had previously purchased and refurbished for the benefit and use of ALISON-MADUEKE

and her family.

       97.     Upon information and belief, ALUKO and CO-CONSPIRATORS #2 and #3

undertook to purchase and deliver furniture to 58 Harley House for the corrupt purpose of inducing

ALISON-MADUEKE to use her influence, or rewarding her for having used her influence, within

the Nigerian Ministry for Petroleum Resources, NNPC, and NPDC to direct the award of business

opportunities to entities under the control of ALUKO and CO-CONSPIRATORS #2 and #3,

including the award of the Forcados SAAs and the Brass SAA to AEDC and AEBD.

       (3)     Purchases by ALUKO

       98.     The Furniture Store Employee further recalled that ALUKO visited the Houston

store to pay for some of ALISON-MADUEKE’s selections, and the Furniture Store Employee

kept ALUKO’s cellular telephone number in his own telephone under the descriptor “Kola Aluko

Madame D.”

       99.        On or about May 4, 2012, ALUKO purchased $446,607.29 worth of goods from

Houston Furniture Store #1. Later that month, in payment for his May 4, 2012, purchases, ALUKO



                                                22
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 23 of 47



wired $461,500 to Houston Furniture Store #1 from a bank account ending in -090038 held in his

name at LGT Bank (Schweiz) AG in Switzerland (the “LGT -090038 Account”).

       100.    Also on May 4, 2012, ALUKO purchased an additional $262,091.47 worth of

furniture at Houston Furniture Store #2. On June 1, 2012, ALUKO wired $280,595.81 to Furniture

Store #2 from his LGT -090038 Account as payment for the purchases.

       101.    In or around March 2013, Houston Furniture Store #1 arranged a shipment of

furniture comprising a subset of items from ALUKO’s May 2012 purchases at both Houston

Furniture Store #1 and Furniture Store #2. The shipment was sent from Houston to Lagos, Nigeria.

The consignee was Chijioke Isiolu. Upon information and belief, Isiolu is a Nigerian attorney who

represents OMOKORE.

       102.    At least one item of furniture purchased by ALUKO as part of his May 4, 2012,

purchases from Houston Furniture Store #2 has been matched by vendor number, item number,

and store-issued control number to furniture discovered in the Abuja residence of ALISON-

MADUEKE.

       103.    Upon information and belief, ALUKO made his May 2012 purchases at Houston

Furniture Stores #1 and #2 and arranged for the shipment of certain of those purchases to Nigeria

in or around March 2013 for the corrupt purpose of benefitting ALISON-MADUEKE in return for

ALISON-MADUEKE’s having improperly influenced the award of the Forcados SAAs to AEDC

and in anticipation of or in return for her improperly influencing the award of the Brass SAA, see

infra ¶¶ 105-117, to AEDC and AEBD.

F.     The Brass SAA (OMLs 60, 61, 62, and 63)

       104.    On or about December 17, 2012—i.e., while ALUKO, OMOKORE, and CO-

CONSPIRATORS #1, #2, and #3 were in the midst of purchasing and refurbishing multiple high-



                                               23
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 24 of 47



value properties for the use and benefit of ALISON-MADUEKE and otherwise financing her

living and lifestyle expenses—NPDC awarded to AEDC a new SAA for OMLs 60, 61, 62, and 63

(the “Brass SAA”).

       105.    On or about February 14, 2013, AEDC entered into a novation agreement pursuant

to which it transferred all of its rights and obligations under the Brass SAA to AEBD.

       (1)     Terms of the Brass SAA

       106.    The Brass SAA, like the earlier Forcados SAAs, imposed certain obligations on

AEBD and, in return, entitled AEBD to a share of the oil and gas produced under the Brass OMLs.

       107.    In particular, the Brass SAA, required AEBD to pay a non-recoverable entry fee.

Per the terms of the SAA, the value of the entry fee was to be determined based on the estimated

probable oil and gas reserves within the area covered by the Brass OMLs. Upon information and

belief, the entry fee should have been at least $120,000,000.

       108.    Per the terms of the Brass SAA, commencement of the agreement was contingent

“upon the payment of the entry fee by ATLANTIC,” i.e., by AEDC or, after the novation, AEBD.

       109.    In addition, the Brass SAA required AEBD to pay $350,000 per year to NPDC for

the first five years of the agreement for the provision of training facilities for NPDC staff.

       110.    Finally, the Brass SAA required AEBD “to provide all funds required by NPDC’s

60% share of Petroleum Operating Costs.” Upon information and belief, NPDC’s share of the

operating costs for the Brass OMLs, during the period from December 2012 through December

2015, was at least $1,700,000,000.

       111.     In return for meeting its obligations under the Brass SAA, AEBD would be entitled

to recover the cost of financing NPDC’s share of the operating costs (as described in the preceding




                                                 24
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 25 of 47



paragraph) and would be further entitled to a share of NPDC’s profit as determined by a profit-

sharing formula contained in the SAA.

       112.    AEBD’s entitlements were payable in kind.            That is, AEBD would receive

allocations of available oil sufficient to cover the amounts due as cost-recovery and profit.

       (2)     AEBD’s Performance Under the Brass SAA

       113.    Both AEBD and AEDC failed entirely to meet their obligations under the Brass

SAA. Neither company ever paid the required entry fee; neither company ever made payments

towards the NPDC training facilities; and neither company provided any funds to finance NPDC’s

share of the operating costs of the OMLs.

       114.    Despite this complete failure of AEBD and AEDC to meet any of their obligations

under the Brass SAA, NPDC nevertheless allocated to AEBD fifteen cargoes of oil, comprising

more than 7,000,000 barrels of crude oil. Over the course of a year, AEBD subsequently sold

these allocations to a third-party company for $811,297,883.11, collectively.

       115.    Rather than use the proceeds of its oil liftings to meet its obligations under the Brass

SAA, AEBD retained the revenues and diverted them for the benefit of ALUKO and OMOKORE,

and, upon information and belief, for the benefit of ALISON-MADUEKE.

       116.    Upon information and belief, neither ALUKO nor OMOKORE ever intended to

fulfill their or their companies’ obligations under the Brass SAA but, nevertheless, with the

assistance of ALISON-MADUEKE, induced NPDC to enter into the agreement under the false

and fraudulent pretense that they intended to and would fulfill their obligations.




                                                 25
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 26 of 47



G.     ALISON-MADUEKE’s Recorded Conversation with ALUKO

       117.    On or about May 14, 2014, ALISON-MADUEKE recorded a conversation between

herself and ALUKO. In the conversation, ALISON-MADUEKE acknowledged her role in

steering SAAs to AEDC.


       ALISON-MADUEKE:             You and Jide [i.e., OMOKORE] had some of the most support
                                   that we could possibly give. At a time when we’re not doing
                                   anything else, we stuck our necks out regarding the SAA and we
                                   supported it. [INAUDIBLE] How the two of you have ruined it
                                   is incredulous and incredible to all of us.

                                   I spoke to you several times about your general behavior,
                                   acquisition of assets, etc., asking you to be a bit more careful
                                   because [INAUDIBLE] will start following you. I remember we
                                   had this open discussion more than once. You kept telling me
                                   that there was no issue because you did it in a certain way, you
                                   did it in a certain—and I kept telling you that it doesn’t matter
                                   how you do it. Once you start acquiring, acquiring, acquiring at
                                   a certain level, then you’ll be—whether you like it or not,
                                   whether it was done in the most transparent—you understand?—
                                   manner or not, because they will want to trace where it came
                                   from. This is an age of terrorism.


       118.    In particular, ALISON-MADUEKE criticized ALUKO for the purchase of the

yacht GALACTICA STAR.


       ALISON-MADUEKE:             If you want to hire a yacht, you lease it for two weeks or
                                   whatever. You don’t go and sink funds into it at this time when
                                   Nigerian oil and gas sector is under all kinds of watch, as we
                                   have been for some time, and where Atlantic [i.e., AEDC and/or
                                   AEBD] itself has been the subject of all kinds of speculation.


       119.    Subsequently, ALISON-MADUEKE confronted ALUKO with rumors she had

heard of his ability to blackmail her.


       ALISON-MADUEKE:             I said tell him [i.e., ALUKO] to bring everything out, and then
                                   you know what will happen? No problem, I will be happy to
                                   escort all of you to jail along with myself. I said, in fact, you’ll
                                                 26
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 27 of 47



                                    be shocked by what I will do. Because when it comes to that, I
                                    will come out and tell the Nigerian people this is what happened.

                                    Oh, yes, I will blame myself, but it [INAUDIBLE] place and
                                    everything. Anything they want to say, I am happy to go. But I
                                    will come out openly and say it so that they can judge me openly.
                                    And then all of us go and sit on the gate. Let us see who survived
                                    [INAUDIBLE], me or you.


        120.    Later, ALISON-MADUEKE acknowledged the furniture purchased on her behalf,

and indicated the total value of it could approach $4,000,000.


        ALISON-MADUEKE:             The furniture they gave me didn’t come to more than four
                                    million dollars, altogether. [INAUDIBLE] it is truth. I was with
                                    [INAUDIBLE].


H.      Laundering of Corruptly Acquired Proceeds into and through the United States

       121.     Upon information and belief, AEDC and AEBD sold the oil-lifting allocations

assigned to them under the Forcados and Brass SAAs to third-party oil trading companies and used

the proceeds of those sales to purchase, inter alia, the Defendant In Rem. The following

paragraphs detail representative transactions in which AEDC and AEBD received payments from

third-party traders in return for allocations of crude oil.

        (1)     Taleveras Payments

        122.    Shortly after the award of the Forcados SAAs, ALUKO began to receive at his

personal LGT -090038 Account a stream of payments from the Taleveras Group of Companies

and its affiliates, including Taleveras Trading Ltd. and Taleveras Petroleum Trading BV

(collectively, “Taleveras”).    Over the course of six months, these payments totaled nearly

$15,000,000.

        123.    Taleveras is a Nigerian-based oil trading company that was assigned the oil-lifting

rights of companies controlled by CO-CONSPIRATORS #1 and #3.

                                                  27
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 28 of 47



        124.     The founder and chairman of Taleveras is Igho Sanomi (“Sanomi”). Sanomi is also

a director of and a 30% shareholder in Lengard Projects Ltd. (“Lengard”), a Nigerian corporation.

Notations recorded alongside the wires that Taleveras sent to ALUKO indicate the payments were

made in connection with a joint venture between Lengard and AEDC concerning the Forcados

SAAs.

        125.     The Taleveras payments are summarized in Table 4 below.

                                            TABLE 4

     Date             Amount            From            To             Remittance Notes

                                                     ALUKO
                                   Taleveras
                                                     LGT
 July 12, 2011          $1,500,000 Group of                      RFB LENGARD JVA
                                                     -090038
                                   Cos.
                                                     Account


                                                     ALUKO
                                   Taleveras
                                                     LGT         FOR FIRST INSTALLMENT
 July 14, 2011          $1,000,000 Group of
                                                     -090038     DUE
                                   Cos.
                                                     Account


                                                     ALUKO
                                                                 RFB JOINT CONRACT
                                   Taleveras         LGT
 July 20, 2011          $1,000,000                               VENTURE WITH
                                   Trading Ltd.      -090038
                                                                 LENGARD PROJECT
                                                     Account


                                                     ALUKO
                                   Taleveras                     JOINT VENTURE
   Aug. 15,                                          LGT
                        $1,000,000 Group of                      CONTRACT WITH
    2011                                             -090038
                                   Cos.                          LENGARD
                                                     Account


                                                     ALUKO
                                  Taleveras                      JOINT VENTURE
   Aug. 15,                                          LGT
                         $650,000 Group of                       CONTRACT WITH
    2011                                             -090038
                                  Cos.                           LENGARD
                                                     Account



                                                28
   Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 29 of 47




                                            ALUKO
                                                      JOINT CONTRACT
  Sept. 12,                Taleveras        LGT
                $1,000,000                            VENTURE WITH
   2011                    Trading Ltd.     -090038
                                                      LENGARD PROJECT
                                            Account


                                            ALUKO
  Sept. 16,                  Taleveras      LGT       KOLA ALUKO AND
                $1,600,000
   2011                      Trading Ltd.   -090038   LENGARD AGREEMENT
                                            Account


                                            ALUKO
                           Taleveras                  REF KOLAWOLE ALUKO
                                            LGT
Oct. 5, 2011    $1,500,000 Petroleum                  AND LENGARD PROJECTS
                                            -090038
                           Trading BV                 AGREEMENT FOR OML
                                            Account

                                                      RFB PAYMENT FOR
                                                      LENGARD JVA WITH
                                            ALUKO
                           Taleveras                  KOLAWOLE ALUKO
                                            LGT
Oct. 11, 2011     $500,000 Group of                   BEING JOIN CONTRACT
                                            -090038
                           Cos.                       BETWEEN LENGARD
                                            Account
                                                      PROJECTS LTD AND
                                                      MRKOLAWOLE ALUKO

                                            ALUKO
                           Taleveras                  RFB FINAL PAYMENT ON
  Nov. 14,                                  LGT
                $2,000,000 Group of                   AGREEMENT FOR OMLS
   2011                                     -090038
                           Cos.                       [BANK ACCOUNT NO.]
                                            Account


                                            ALUKO     REF KOLAWOLE ALUKO
                           Taleveras
                                            LGT       AND LENGARD PROJECTS
Dec. 7, 2011    $1,600,000 Petroleum
                                            -090038   AGREEEMENT FOR OML
                           Trading BV
                                            Account   30 34 42 26


                                            ALUKO
                           Taleveras                  REF FINAL PAYMENT
                                            LGT
Jan. 3, 2012      $600,000 Petroleum                  VENTURE LENGARD
                                            -090038
                           Trading BV                 PROJECTS LTD
                                            Account




                                       29
       Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 30 of 47




                                                                       REF FINAL PAYMENT
                                                         ALUKO
                                      Taleveras                        KOLAWOLE ALUKO AND
                                                         LGT
    Jan. 10, 2012          $1,000,000 Petroleum                        LENGARD PROJECTS
                                                         -090038
                                      Trading BV                       AGREEMENT FOR OML 30
                                                         Account
                                                                       34 42 26

      TOTAL               $14,950,000



          126.      Upon information and belief, the sums identified in Table 4 were paid to ALUKO

in return for an assignment to Taleveras and/or Lengard of AEDC’s rights to lift oil under the

corruptly acquired Forcados SAAs.

          127.      Each of the transactions identified in Table 4 were transferred into and out of

correspondent bank accounts at a financial institution which processes its U.S. dollar wire

transactions through Newark, N.J.

          (2)       Arcadia Payments

          128.      Upon information and belief, AEDC entered into an agreement with the Arcadia

Group and/or its affiliates and subsidiaries (collectively “Arcadia”), according to which Arcadia

loaned money to AEDC. 1 In return, Arcadia was repaid with assignments of AEDC’s crude oil

liftings under the Forcados SAAs.

          129.      In particular, two months after the last payment from Taleveras, as detailed above,

Arcadia Energy (Suisse) SA and Arcadia Petroleum Ltd. began making payments to an account

held in the name of AEH at LGT Bank (Schweiz) AG ending in -108031 (the “LGT -108031

Account”). These payments are summarized in Table 5 below.




1
 According to its website, Arcadia is a “global commodity trading firm covering oil,
agricultural, gas and power markets.”
                                                    30
Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 31 of 47




                               TABLE 5

    Date             Amount                 From                 To

                                        Arcadia Energy     AEH LGT -108031
Apr. 18, 2012        $10,000,000.00
                                         (Suisse) SA           Account

                                        Arcadia Energy     AEH LGT -108031
May 14, 2012          $1,240,636.73
                                         (Suisse) SA           Account

                                        Arcadia Energy     AEH LGT -108031
June 26, 2012         $4,182,119.86
                                         (Suisse) SA           Account

                                        Arcadia Energy     AEH LGT -108031
July 23, 2012         $2,369,202.26
                                         (Suisse) SA           Account

                                        Arcadia Energy     AEH LGT -108031
July 24, 2012         $1,275,896.52
                                         (Suisse) SA           Account

                                        Arcadia Energy     AEH LGT -108031
Aug. 17, 2012         $2,962,828.96
                                         (Suisse) SA           Account

                                       Arcadia Petroleum   AEH LGT -108031
Sept. 17, 2012       $25,000,000.00
                                              Ltd.             Account

                                        Arcadia Energy     AEH LGT -108031
Sept. 17, 2012       $25,000,000.00
                                         (Suisse) SA           Account

                                        Arcadia Energy     AEH LGT -108031
Sept. 18, 2012        $2,091,915.00
                                         (Suisse) SA           Account

                                        Arcadia Energy     AEH LGT -108031
 Jan. 8, 2013        $23,419,427.59
                                         (Suisse) SA           Account

                                        Arcadia Energy     AEH LGT -108031
Jan. 10, 2013         $1,603,484.35
                                         (Suisse) SA           Account

                                        Arcadia Energy     AEH LGT -108031
Feb. 4, 2013          $2,000,000.00
                                         (Suisse) SA           Account

                                        Arcadia Energy     AEH LGT -108031
Feb. 15, 2013         $1,114,975.99
                                         (Suisse) SA           Account

                                        Arcadia Energy     AEH LGT -108031
Feb. 21, 2013         $6,000,000.00
                                         (Suisse) SA           Account


                                  31
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 32 of 47




                                                      Arcadia Energy      AEH LGT -108031
     Feb. 27, 2013               $1,750,000.00
                                                       (Suisse) SA            Account

       TOTAL                   $110,010,487.26



       130.     Each of the transactions identified in Table 5 were transferred into and out of

correspondent bank accounts at a financial institution which processes its U.S. dollar wire

transactions through Stamford, Conn.

I.     The Purchase of the Defendant In Rem

      131.      Purchases made by or for ALUKO’s benefit during the period of the SAAs grossly

outstrip his known net worth and legitimate income. Although Aluko once owned an oil-trading

company in Nigeria, he was known as a small-time trader. Likewise, between 2007 and 2011,

Aluko was employed by Seven Energy International Ltd. where his annual salary was only

approximately $500,000, plus bonus.

      132.      Nevertheless, during the period from March 2012 through January 2015, ALUKO

purchased more than $100 million dollars’ worth of real property in the United States and an $82

million luxury yacht.

      133.      Upon information and belief, ALUKO, OMOKORE, and others transferred the

proceeds of the Forcados and Brass SAAs into accounts held in their names or in the names of

entities under their control and laundered these proceeds into and through the United States,

including for the purchase of the Defendant In Rem.

       (1)      THE DEFENDANT IN REM

             a. The Purchase of the Defendant In Rem By and For the Benefit of ALUKO

       134.     On March 3, 2012, AEH’s LGT-108031 USD account wired $10,600,000 to

ALUKO’s LGT-090038 USD account. The funds used to source this wire originated from a credit


                                               32
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 33 of 47



of $20,000,000 to AEH’s LGT-108031 USD account from Credit Suisse AG, Paradeplatz 8,

CH8001, Zurich (ordering customer) at Credit Suisse AG, 8070 Zurich referencing “SGAX 322-

084324”. These funds were the proceeds of a Documentary Credit to the account of Arcadia

Energy (Suisse) SA, Route De Longeraise 7, 1110 Morges, Switzerland related to a bill of laden

for Forcados Blend Crude Oil between Arcadia Energy (Suisse) SA and Atlantic Energy Drilling

Concepts Nigeria Limited.

       135.   On March 8, 2012, AEH’s LGT-108031 USD account wired $17,500,000 to

Aluko’s LGT-090038 USD account. The funds used to source this wire originated from a credit

of $33,499,960 to AEH’s LGT-108031 USD account from the Atlantic Energy Drilling Concept

Ltd. account held at First Bank Nigeria PLC, Lagos, Nigeria.

       136.   On March 16, 2012, ALUKO wired $500,000.00 ($500,026.98 including wire fee)

from his LGT-090038 USD account to Sail North Hollywood Escrow Trust Account, account

number 82335738, East West Bank, referencing Escrow No: 20129446-JFJ as down-payment to

purchase 755 Sarbonne Road.

       137.   On April 12, 2012, ALUKO wired $25,175,000.00 ($25,175,027.33 including wire

fee) from his LGT-090038 USD account to Chicago Title Company, account number 1235150737,

held at Bank of America, referencing Order No 126745967-X59 as final payment to purchase 755

Sarbonne Road. Aluko provided handwritten instructions to LGT Bank to wire these funds.

       138.   Also on April 12, 2012, ALUKO wired $75,000.00 ($75,027.33 including wire fee)

from his LGT-090038 USD account to Chicago Title Company, account number 1235150737,




                                              33
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 34 of 47



held at Bank of America, for “additional home insurance” for 755 Sarbonne Road. ALUKO

provided handwritten instructions to LGT Bank to wire these funds.

       139.   On April 24, 2012, Sail North Hollywood Escrow received a $25,194,204.00 wire

in its account East West Bank from CTC (Chicago Title Company) Los Angeles account held at

Bank of America to close on the purchase of the 755 Sarbonne Road property on behalf of Wadlaks

Investments Inc. Wadlaks Investments Inc. is a California corporation that is a wholly owned

subsidiary of EARNSHAW. As noted above, EARNSHAW is wholly owned by ALUKO.

       140.    Also on April 24, 2012 a deed was recorded in Los Angeles County transferring

755 Sarbonne Road from Sarbonne Development LLC, a California corporation, to Wadlaks

Investments Inc.

       141.   On May 14, 2012, ALUKO wired $250,000.00 ($250,026.80 including wire fee)

from his LGT-090038 USD account to Canon Business Properties Inc., account number

123591887, held at City National Bank, for payment referencing “755 Sarbonne”.

           b. The Subsequent Sale of the Defendant in Rem

       142.   On April 26, 2016 Wadlaks Investments Inc, a California corporation, transferred

the Defendant In Rem to Sarbonne Estate Inc., a California corporation, for a nominal purchase

price of $21,565,000. Sarbonne Estate Inc. is a single-purpose entity wholly-owned and controlled

by PRINCIPAL, who is a close business associate of ALUKO. Indeed, PRINCIPAL owns an

aircraft services company, and ALUKO is both a significant stockholder and corporate official of




                                               34
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 35 of 47



that aircraft services company. PRINCIPAL and ALUKO worked closely together on business

ventures for the aircraft services company.

       143.    No money changed hands on the transfer of the Defendant In Rem from Wadlaks

to Sarbonne Estate Inc. Instead, Sarbonne Estate Inc. gave Wadlaks a promissory note for the

$21,565,000 purchase price, secured by a deed of trust against the Defendant In Rem.

       144.    On that same day—April 26, 2016—the promissory note and deed of trust was

assigned from Wadlaks to EARNSHAW.

       145.    On that same day—April 26, 2016—the promissory note and deed of trust was

assigned from EARNSHAW to Ness Trading and Invest Ltd., a British Virgin Islands entity.

       146.    On June 6, 2016, the promissory note and deed of trust was assigned from Ness

Trading and Invest Ltd. to PRINCIPAL.

       147.    On June 7, 2016, the promissory note and deed of trust was assigned from

PRINCIPAL to Tarwood Finance Ltd.

       148.    On June 8, 2016, the promissory note and deed of trust was assigned from Tarwood

Finance Ltd. back to Sarbonne Estate Inc., which deemed the promissory note satisfied.

       149.    At the time this transfer occurred in April 2016, Sarbonne Estate Inc. and its

beneficial owner (i.e. PRINCIPAL) knew and/or had reasonable cause to believe that the




                                              35
       Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 36 of 47



Defendant In Rem was subject to forfeiture. Their knowledge can be shown or inferred in part

based on the facts set forth below.

         150.   First, as stated above, PRINCIPAL was a close business associate of ALUKO.

Additionally, PRINICPAL and ALUKO were at one time owners of nearby properties on Sarbonne

Road, even before the transfer of 755 Sarbonne to PRINCIPAL.

         151.   Second, PRINCIPAL’s aircraft services company performed compliance checks on

Aluko, in connection with services offered to and for ALUKO, and those compliance checks

returned public news articles showing that ALUKO was suspected of money laundering and other

offenses relating to ALISON-MADUEKE and the Nigerian oil industry. These articles were

published well before PRINCPAL purchased the Defendant In Rem from ALUKO through

Sarbonne Estate Inc.

         152.   Indeed, there were prominent press reports strongly suggesting that ALUKO had

purchased the Defendant In Rem using proceeds of bribery and corruption in the Nigerian oil

industry. For example, on December 14, 2015, the New York Times published a lengthy front-

page article entitled “A Mansion, A Shell Company and Resentment in Bel Air.” 2 This article

included a color photograph of the Defendant In Rem, identified and discussed the Defendant In

Rem by its specific address, and contained the following text:


        Mr. Aluko, it turned out, was on a buying spree. In addition to purchasing the Sarbonne
        Road house for $24 million, shell companies tied to him soon bought another Beverly
        Hills house for $14.7 million and two others in Santa Barbara for $33 million.

        At the time, Mr. Aluko was a beneficiary of an agreement with Nigeria’s state oil
        company; in the first four months of 2012, the company he co-owned, Atlantic Energy,
        shipped $49 million in crude to the United States. But that deal came under fire back




2
    Available at https://www.nytimes.com/2015/12/15/us/shell-company-bel-air-mansion.html.
                                                36
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 37 of 47



       home amid growing questions about Mr. Aluko’s friendship with the oil minister at the
       time, Diezani Alison-Madueke.

       In 2013, the governor of Nigeria’s Central Bank said billions of dollars were missing from
       the nation’s oil revenue. Among the troubling matters was the Atlantic deal, which looked
       as if it “was structured in such a way that it would just rip off the country,” Sanusi Lamido
       Sanusi, the bank governor at the time, said in a recent interview.

       The deal allowed Atlantic to sell oil in exchange for paying some production costs. But
       subsequent investigations indicated that while Atlantic was selling oil, it was not paying
       its full share, according to a document read to The Times, as well as Nigerian news
       reports.

       It did not help that Nigerians saw Mr. Aluko in news reports partying with celebrities
       overseas, driving racecars and buying luxury real estate. “People in the sector started
       wondering,” said Aaron Sayne, who recently co-wrote a report on the industry for
       the Natural Resource Governance Institute, a nonprofit in New York. “Has the
       government given this company a sweetheart deal, and if so, for whose ultimate benefit?”

       ....
       Mr. Aluko’s broader legal entanglements continue. Law enforcement officials in Nigeria,
       Britain and the United States are examining whether the former oil minister improperly
       acquired funds. Among the issues being studied are the Atlantic deal and whether Mr.
       Aluko helped enrich the former minister, according to three people with direct knowledge
       of the matter.

       153.    PRINCIPAL and Sarbonne Estate Inc. also were not bona fide purchasers for value,

as they did not acquire the Defendant In Rem in an arms-length transaction with the expectation

that they would provide equivalent value in return.

       154.    PRINCIPAL and Sarbonne Estate Inc. have alleged that ALUKO essentially traded

the Defendant In Rem for 3.5 years of owner-like use of an aircraft. See Sarbonne Estate Inc. v.

United States of America, No. 2:20-cv-04081, Dkt. 1 (C.D. Cal.). However, at the time this alleged

agreement was struck, ALUKO had already used the aircraft for 11 months and had incurred usage

charges of only $3 million. Id., Dkt. 1, ¶ 11. At that historical usage rate, 3.5 years of usage would

be worth less than $11.5 million. The Defendant In Rem was worth far more than $11.5 million,

and this fact was known to Sarbonne Estate Inc. and PRINCIPAL at the time of the transaction.



                                                 37
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 38 of 47



Thus, PRINCIPAL and Sarbonne Estate, Inc. did not acquire the Defendant In Rem with the

expectation that they would provide equivalent value in return.

          155.   Furthermore, as stated above, the first 11 months of ALUKO’s aircraft use occurred

before the written contract involving the Defendant In Rem was signed. As noted above, ALUKO

allegedly incurred $3 million of aircraft charges during those 11 months. However, those $3

million were incurred pursuant to an earlier oral contract under which ALUKO was granted

owner-like use of the aircraft. See Sarbonne Estate Inc. v. United States of America, No. 2:20-cv-

04081, Dkt. 1-1 at p. 1. Upon information and belief, such oral contract was not enforceable under

the statute of frauds, meaning that ALUKO’s $3 million debt was not collectible. Therefore, the

actual consideration that Sarbonne Estate Inc. and PRINCIPAL granted to ALUKO in exchange

for the Defendant In Rem was at most $8.5 million ($11.5 million of aircraft services, minus the

$3 million subset of past services that were effectively uncollectible). $8.5 million is far less than

the value of the Defendant In Rem, such that PRINCIPAL and Sarbonne Estate, Inc. did not

acquire the Defendant In Rem with the expectation that they would provide equivalent value in

return.

          156.   PRINCIPAL and Sarbonne Estate Inc. also were not bona fide purchasers for value

because their purchase of the Defendant In Rem was not done as part of an arms-length transaction.

ALUKO was a close business associate of PRINCIPAL, held significant stock in PRINCIPAL’s

aircraft services company, and held an official position in that company. Indeed, PRINCIPAL and

ALUKO worked together on at least one new business venture for the company. Moreover, the

transaction at issue here was intimately connected to the company’s core aircraft services business.




                                                 38
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 39 of 47



Put simply, an agreement between two corporate insiders concerning the corporation’s business is

not an arms-length transaction.

       157.     Moreover, as noted above, the transaction at issue here was allegedly a

memorialization of a prior “oral agreement” between ALUKO and PRINCIPAL for multi-year,

multi-million dollar aircraft services. See Sarbonne Estate Inc. v. United States of America, No.

2:20-cv-04081, Dkt. 1-1 at p. 1. Arms-length parties would not strike oral agreements of such

magnitude. This further shows that ALUKO and PRINCIPAL were not arms-length parties.

       158.     Upon information and belief, the sale of the Defendant In Rem from ALUKO to

PRINCIPAL (through Sarbonne Estate Inc.) was a transaction in violation of 18 U.S.C. §

1956(a)(1)(B), as it was designed in whole or in part by ALUKO “to conceal or disguise the nature,

the location, the source, the ownership, or the control of the proceeds of specified unlawful

activity”. This is evidenced by the use of shell companies to obscure the identities of ALUKO and

PRINCIPAL, the circuitous transfer of the deed of trust, and the fact that the transaction was so

lopsided (i.e., the Defendant In Rem was allegedly traded for aircraft services worth so much less).


                               FIRST CLAIM FOR FORFEITURE

        159.    The United States incorporates by reference ¶¶ 1 through 158 above as if fully set

forth herein.

        160.    Pursuant to 18 U.S.C. § 981(a)(1)(C), “[a]ny property, real or personal, which

constitutes or is derived from proceeds traceable to . . . any offense constituting ‘specified unlawful

activity’” is subject to forfeiture to the United States.

        161.    “Specified unlawful activity” is defined in 18 U.S.C. §§ 1956(c)(7)(A),

1956(c)(7)(B)(iv), and 1956(c)(7)(D) to include, among other things, (i) foreign offenses involving

“the misappropriation, theft, or embezzlement of public funds by or for the benefit of a public


                                                   39
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 40 of 47



official”; (ii) foreign offenses involving bribery of a public official; (iii) interstate transportation

of stolen or fraudulently obtained property (18 U.S.C. § 2314); (iv) interstate receipt of stolen

property (18 U.S.C. § 2315); (v) wire fraud (18 U.S.C. § 1343); and any felony violation of the

FCPA (15 U.S.C. § 78dd-1 et seq.).

       162.     As set forth above, the Defendant In Rem constitutes or is derived from proceeds

traceable to bribery of a public official or the misappropriation, theft, or embezzlement of public

funds for the benefit of a public official, in violation of the laws of Nigeria, as well as from

proceeds traceable to the interstate transportation or receipt of property stolen or taken by fraud,

to wire fraud, and to felony violations of the FCPA or to a conspiracy to commit one of the

foregoing offenses.

       163.     Therefore, the Defendant In Rem is subject to forfeiture to the United States

pursuant to 18 U.S.C. § 981(a)(1)(C) on the grounds that it constitutes or is derived from proceeds

traceable to a specified unlawful activity or a conspiracy to commit a specified unlawful activity.

                             SECOND CLAIM FOR FORFEITURE

       164.     The United States incorporates by reference ¶¶ 1 through 163 above as if fully set

forth herein.

       165.     Pursuant to 18 U.S.C. § 981(a)(1)(A), “[a]ny property, real or personal, involved in

a transaction or attempted transaction in violation of [18 U.S.C. § 1957], or any property traceable

to such property” is subject to forfeiture to the United States.

       166.     Section 1957 imposes criminal penalties on any person who “knowingly engages

or attempts to engage in a monetary transaction in criminally derived property of a value greater

than $10,000 [that] is derived from specified unlawful activity.”




                                                  40
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 41 of 47



       167.     For purposes of § 1957, “specified unlawful activity” is defined in 18 U.S.C. §§

1956(c)(7)(A), 1956(c)(7)(B)(iv), and 1956(c)(7)(D) to include, among other things, (i) foreign

offenses involving “the misappropriation, theft, or embezzlement of public funds by or for the

benefit of a public official”; (ii) foreign offenses involving bribery of a public official; (iii)

interstate transportation of stolen or fraudulently obtained property (18 U.S.C. § 2314); (iv)

interstate receipt of stolen property (18 U.S.C. § 2315); (v) wire fraud (18 U.S.C. § 1343); and any

felony violation of the FCPA (15 U.S.C. § 78dd-1 et seq.).

       168.     As set forth above, the Defendant In Rem was involved in, or is traceable to,

monetary transactions or attempted monetary transactions involving criminally derived property

of a value greater than $10,000 and, as detailed above, the funds involved in those transactions

were derived from specified unlawful activity, including bribery of a public official or the

misappropriation, theft, or embezzlement of public funds for the benefit of a public official, in

violation of the laws of Nigeria; the interstate transportation or receipt of property stolen or taken

by fraud; wire fraud; felony violations of the FCPA; or to a conspiracy to commit one of the

foregoing offenses.

       169.     Therefore, the Defendant In Rem is subject to forfeiture to the United States

pursuant to 18 U.S.C. § 981(a)(1)(A) on the grounds that it was involved in or is traceable to

transactions or attempted transactions in violation of 18 U.S.C. § 1957.

                             THIRD CLAIM FOR FORFEITURE

       170.     The United States incorporates by reference ¶¶ 1 through 169 above as if fully set

forth herein.




                                                 41
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 42 of 47



       171.    Pursuant to 18 U.S.C. § 981(a)(1)(A), “[a]ny property, real or personal, involved in

a transaction or attempted transaction in violation of [18 U.S.C. § 1956], or any property traceable

to such property” is subject to forfeiture to the United States.

       172.    Section 1956(a)(1) imposes criminal penalties on any person who:

       knowing that the property involved in a financial transaction represents the
       proceeds of some form of unlawful activity, conducts or attempts to conduct such
       a financial transaction which in fact involves the proceeds of specified unlawful
       activity --

       ...

               (B) knowing that the transaction is designed in whole or in part --

                       (i) to conceal or disguise the nature, the location, the source, the
                       ownership, or the control of the proceeds of specified unlawful
                       activity[.]

       173.    For purposes of § 1956, “specified unlawful activity” is defined in 18 U.S.C. §§

1956(c)(7)(A), 1956(c)(7)(B)(iv), and 1956(c)(7)(D) to include, among other things, (i) foreign

offenses involving “the misappropriation, theft, or embezzlement of public funds by or for the

benefit of a public official”; (ii) foreign offenses involving bribery of a public official; (iii)

interstate transportation of stolen or fraudulently obtained property (18 U.S.C. § 2314);

(iv) interstate receipt of stolen property (18 U.S.C. § 2315); (v) wire fraud (18 U.S.C. § 1343); and

any felony violation of the FCPA (15 U.S.C. § 78dd-1 et seq.).

       174.    As set forth above, the Defendant In Rem was involved in, or is traceable to,

financial transactions or attempted financial transactions involving funds derived from specified

unlawful activity, including bribery of a public official or the misappropriation, theft, or

embezzlement of public funds for the benefit of a public official, in violation of the laws of Nigeria;

the interstate transportation or receipt of property stolen or taken by fraud; wire fraud; felony

violations of the FCPA; or to a conspiracy to commit one of the foregoing offenses.


                                                  42
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 43 of 47



       175.     As further set forth above, the transactions were designed in whole or in part to

conceal or disguise the nature, location, source, ownership, or control of the proceeds of specified

unlawful activity by, among other things, funneling the funds through multiple bank accounts held

in the names of disparate entities and, subsequently, titling the assets in the name of shell

companies.

       176.     Therefore, the Defendant In Rem is subject to forfeiture to the United States

pursuant to 18 U.S.C. § 981(a)(1)(A) on the grounds that it was involved in violations of 18 U.S.C.

§ 1956(a)(1)(B)(i) or is traceable to such property.

                            FOURTH CLAIM FOR FORFEITURE

       177.     The United States incorporates by reference ¶¶ 1 through 176 above as if fully set

forth herein.

       178.     Pursuant to 18 U.S.C. § 981(a)(1)(A), “[a]ny property, real or personal, involved in

a transaction or attempted transaction in violation of [18 U.S.C. § 1956], or any property traceable

to such property” is subject to forfeiture to the United States.

       179.     Section 1956(a)(2) imposes criminal penalties on any person who:

       Transports, transmits, or transfers, or attempts to transport, transmit, or transfer a
       monetary instrument or funds from a place in the United States to or through a place
       outside the United States or to a place in the United States from or through a place
       outside the United States --

       ...

                (B) knowing that the monetary instrument or funds involved in the
                transportation, transmission, or transfer represent the proceeds of some
                unlawful activity and knowing that such transportation, transmission, or
                transfer is designed in whole or in part --

                       (i) to conceal or disguise the nature, the location, the source, the
                       ownership, or the control of the proceeds of specified unlawful
                       activity[.]



                                                 43
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 44 of 47



      180.     For purposes of § 1956, “specified unlawful activity” is defined in 18 U.S.C. §§

1956(c)(7)(A), 1956(c)(7)(B)(iv), and 1956(c)(7)(D) to include, among other things, (i) foreign

offenses involving “the misappropriation, theft, or embezzlement of public funds by or for the

benefit of a public official”; (ii) foreign offenses involving bribery of a public official; (iii)

interstate transportation of stolen or fraudulently obtained property (18 U.S.C. § 2314); (iv)

interstate receipt of stolen property (18 U.S.C. § 2315); (v) wire fraud (18 U.S.C. § 1343); and any

felony violation of the FCPA (15 U.S.C. § 78dd-1 et seq.).

      181.     As set forth above, the Defendant In Rem was involved in, or is traceable to, the

transportation, transmission, or transfer of funds to a place in the United States from or through a

place outside the United States or to a place outside the United States from or through a place in

the United States, in which such funds were derived from specified unlawful activity, including

bribery of a public official or the misappropriation, theft, or embezzlement of public funds for the

benefit of a public official, in violation of the laws of Nigeria; the interstate transportation or

receipt of property stolen or taken by fraud; wire fraud; felony violations of the FCPA; or to a

conspiracy to commit one of the foregoing offenses.

      182.     As further set forth above, such transportation, transmissions, or transfers were

designed in whole or in part to conceal or disguise the nature, location, source, ownership, or

control of the proceeds of specified unlawful activity by, among other things, funneling the funds

through multiple bank accounts held in the names of disparate entities and, subsequently, titling

the assets in the name of shell companies.

      183.     Therefore, the Defendant In Rem is subject to forfeiture to the United States

pursuant to 18 U.S.C. § 981(a)(1)(A) on the grounds that they were involved in violations of 18

U.S.C. § 1956(a)(2)(B)(i) or are traceable to such property.



                                                44
     Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 45 of 47



                               FIFTH CLAIM FOR FORFEITURE

       184.     The United States incorporates by reference ¶¶ 1 through 183 above as if fully set

forth herein.

       185.     Pursuant to 18 U.S.C. § 981(a)(1)(A), “[a]ny property, real or personal, involved in

a transaction or attempted transaction in violation of [18 U.S.C. § 1956 or 1957], or any property

traceable to such property” is subject to forfeiture to the United States.

       186.     Section 1956(h) imposes criminal penalties on any person who “conspires to

commit any offense defined in [18 U.S.C. § 1956 or 1957].”

       187.     As set forth above, the Defendant In Rem was involved in or was the subject of a

conspiracy to conduct, or attempt to conduct, transactions in violation of 18 U.S.C.

§§ 1956(a)(1)(B)(i), 1956(a)(2)(B)(i), and/or 1957, which transactions involved the proceeds of,

or property traceable to the proceeds of, specified unlawful activity, including, among other things,

(i) foreign offenses involving “the misappropriation, theft, or embezzlement of public funds by or

for the benefit of a public official”; (ii) foreign offenses involving bribery of a public official; (iii)

interstate transportation of stolen or fraudulently obtained property (18 U.S.C. § 2314); (iv)

interstate receipt of stolen property (18 U.S.C. § 2315); (v) wire fraud (18 U.S.C. § 1343); and any

felony violation of the FCPA (15 U.S.C. § 78dd-1 et seq.).

       188.     Accordingly, the Defendant In Rem is subject to forfeiture to the United States

under 18 U.S.C. § 981(a)(1)(A) on the grounds that it constitutes property involved in a conspiracy

or conspiracies to violate 18 U.S.C. §§ 1956 and/or 1957, all in violation of 18 U.S.C. § 1956(h)

or are traceable to such property.

                                       CLAIM FOR RELIEF

WHEREFORE Plaintiff, the United States, requests as follows:



                                                   45
    Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 46 of 47



      (1)    That the Court enter judgment against the Defendant In Rem, and in favor of the

             United States, on all claims alleged in the Complaint.

      (2)    That the Court issue process to enforce the forfeiture of the Defendant In Rem,

             requiring all persons having an interest in the Defendant In Rem be cited to appear

             and show cause why the forfeiture should not be decreed, and that this Court decree

             forfeiture of the Defendant In Rem to the United States of America for disposition

             according to law; and

      (3)    That the Court grant the United States such other relief as this Court may deem just

             and proper, together with the costs and disbursements of this action.

Dated: July 16, 2020

                                     Respectfully submitted,

                                     DEBORAH CONNOR, CHIEF
                                     MONEY LAUNDERING AND ASSET
                                      RECOVERY SECTION (MLARS)


                            By:        /s/ Joshua L. Sohn
                                     MARY BUTLER
                                     Chief, MLARS-International Unit
                                     STEPHEN CAMPBELL
                                     Deputy Chief, MLARS-IU
                                     JOSHUA L. SOHN (CA Bar No. 250105)
                                     MICHAEL W. KHOO (DC Bar No. 997796)
                                     Trial Attorneys, MLARS-IU
                                     United States Department of Justice
                                     1400 New York Avenue, NW
                                     Bond Building, Suite 10100
                                     Washington, DC 20005
                                     Telephone: (202) 514-1263
                                     Facsimile: (202) 616-2547
                                     Email:       joshua.sohn@usdoj.gov
                                                  michael.khoo@usdoj.gov

                                     Attorneys for Plaintiff
                                     UNITED STATES OF AMERICA

                                              46
Case 4:20-cv-02524 Document 1 Filed on 07/16/20 in TXSD Page 47 of 47
Case 4:20-cv-02524 Document 1-1 Filed on 07/16/20 in TXSD Page 1 of 2




                    EXHIBIT A
Case 4:20-cv-02524 Document 1-1 Filed on 07/16/20 in TXSD Page 2 of 2




                                                                        CTC 002657
Case 4:20-cv-02524
     4:17-cv-02166 Document 1-2
                            1-5 Filed on
                                      in TXSD
                                          07/16/20
                                               on 07/14/17
                                                   in TXSD Page 1 of 4




                       EXHIBIT B
                    Selected Nigerian Law
      Case 4:20-cv-02524
           4:17-cv-02166 Document 1-2
                                  1-5 Filed on
                                            in TXSD
                                                07/16/20
                                                     on 07/14/17
                                                         in TXSD Page 2 of 4



                        SELECTED PROVISIONS OF NIGERIAN LAW


        Corrupt Practices and other Related Offenses Act (2000) Cap. (5) (Nigeria)
       ...
8.     (1) Any person who corruptly—

             (a) ask, receives or obtains any property or benefit of any kind for himself or for any
                 other person; or

             (b) agree or attempts to receive or obtain any property or

             (c) benefit of any kind for himself or for any other person, on account of—

                (i) anything already done or omitted to be done, or for any favour or disfavour
                    already shown to any person by himself in the discharge of his official duties
                    or in relation to any matter connected with the functions, affairs or business of
                    a Government department, or corporate body or other organisation or
                    institution in which he is serving as an official; or

                (ii) anything to be afterwards done or omitted to be done or favour or disfavour to
                     be afterwards shown to any person, by himself in the discharge of his official
                     duties or in relation to any such matter as aforesaid, is guilty of an offence of
                     Official corruption and is liable to imprisonment for seven (7) years.

       ...


9.     (1) Any person who corruptly—

             (a) gives, confers or procures any property or benefit of any kind to, on or for a
                 public officer or to, on or for any other person; or

             (b) promises or offers to give, confers, procure or attempt to procure any property or
                 benefit of any kind to, on or for a public officer or any other person, on account of
                 any such act, omission, favour or disfavour to be done or shown by the public
                 officer is guilty of an offence of official corruption and shall on conviction be
                 liable to imprisonment for seven (7) years.

       ...

22.    (1) Any person who, without lawful authority or reasonable excuse, offers an advantage
       to a public servant as an inducement to or reward for or otherwise on account of such
       public servant’s giving assistance or using influence in, or having given assistance or
       used influence in—
Case 4:20-cv-02524
     4:17-cv-02166 Document 1-2
                            1-5 Filed on
                                      in TXSD
                                          07/16/20
                                               on 07/14/17
                                                   in TXSD Page 3 of 4




    (a) the promotion, execution, or procuring of—

        (i) any contract with a public body for the performance of any work, the
            providing of any service, the doing of anything or the supplying of any article,
            material or substance; or

        (ii) any sub-contract to perform any work, provide any article, materials or
             substance required to be performed, provided, done or supplied under any
             contract with a public body; or

    (b) the payment of the price, consideration or other moneys stipulated or otherwise
        provided for in any such contract of sub-contract as aforesaid, shall be guilty of an
        offence.

 (2) Any public servant who, without lawful authority or reasonable excuse, solicits or
 accepts any advantage as an inducement to or reward for or otherwise on account of his
 giving assistance or using influence in, or having given assistance or used influence in—

    (a) the promotion, execution or procuring, or

    (b) the payment of the price, consideration, or

    (c) other moneys stipulated or otherwise provided for in,


 any contract, or sub-contract as is referred to in sub-section (1) shall be guilty of an
 offense.

 (3) Any public officer who in the course of his official duties, inflates the price of any
 goods or service above the prevailing market price or professional standards shall be
 guilty of an offence under this Act and liable on conviction to imprisonment for a term of
 seven (7) years and a fine of one million naira.

 (4) Any public officer who, in the discharge of his duties awards or signs any contract
 without budget provision, approval and cash backing, shall be guilty of an offence under
 this Act and on conviction be liable to three (3) years imprisonment and a fine of one
 million naira.

 (5) Any public officer who transfers or spends any sum allocated for a particular project,
 or service, or another project or service, shall be guilty of an offence under this Act and
 on conviction be liable to one (1) year imprisonment or a fine of fifty thousand naira.

 (6) Any person or public officer who commits an offence under section 22 (1) and (2)
 shall be liable on conviction to a term of imprisonment for seven (7) years or a one
 million naira fine.
      Case 4:20-cv-02524
           4:17-cv-02166 Document 1-2
                                  1-5 Filed on
                                            in TXSD
                                                07/16/20
                                                     on 07/14/17
                                                         in TXSD Page 4 of 4



     Advance Fee Fraud and other Fraud Related Offences Act (2006) Cap. (A6) (Nigeria)
                                                Part I
                                               Offenses
1.      (1) Notwithstanding anything contained in any other enactment or law, any person who
        by any false pretence, and with intent to defraud

              (a) obtains, from any other person, in Nigeria or in any other country for himself or
                  any other person;

              (b) induces any other person, in Nigeria or any other country, to deliver to any person;
                  or

              (c) obtains any property, whether or not the property is obtained or its delivery is
                  induced through the medium of a contract induced by the false pretense,

        commits an offense under this Act.

        (2) A person who by false pretence, and with the intent to defraud, induces any other
        person, in Nigeria or in any other country, to confer a benefit on him or on any other person
        by doing or permitting thing to be done on the understanding that the benefit has been or
        will be paid for commits an offence under this Act.

        (3) A person who commits an offence under subsection (1) or (2) of this section is liable
        on conviction to imprisonment for a term of not more than 20 years and not less than seven
        years without the option of a fine.

        ...

8.      A person who—

              (a) conspires with, aids, abets, or counsels any other person to commit an offence; or

              (b) attempts to commit or is an accessory to an act or offence; or

              (c) incites, procures or induces any other person by any means whatsoever to commit
                  an offence

        under this Act, commits the offence and is liable on conviction to the same punishment as
        is prescribed for that offence under this Act.
                           Case 4:20-cv-02524 Document 1-3 Filed on 07/16/20 in TXSD Page 1 of 1
-6 5HY         &,9,/&29(56+((7
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

, D      3/$,17,))6                                                                                           '()(1'$176
United States of America                                                                                     Real Property Located in Los Angeles, Calif. Commonly Known as
                                                                                                             755 Sarbonne Rd.

     E &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                        &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW                                Los Angeles
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               127( ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                              7+(75$&72)/$1',192/9('
                                                                                                                  
     F $WWRUQH\V(Firm Name, Address, and Telephone Number)                                                 $WWRUQH\V(If Known)
Joshua L. Sohn
U.S. Department of Justice, 1400 New York Ave. NW, Suite 10100,
Washington, D.C. 20530 (202) 353-2223

,,%$6,62)-85,6',&7,21(Place an “X” in One Box Only)                                     ,,,&,7,=(16+,32)35,1&,3$/3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                                               and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                        37) '()         37)  '()
        3ODLQWLII                            (U.S. Government Not a Party)                         &LWL]HQRI7KLV6WDWH                              u     u    ,QFRUSRUDWHGor3ULQFLSDO3ODFH                             u     u 
                                                                                                                                                                    RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                               &LWL]HQRI$QRWKHU6WDWH                  u          u        ,QFRUSRUDWHGand3ULQFLSDO3ODFH                   u          u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                                             RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                   &LWL]HQRU6XEMHFWRID                   u          u        )RUHLJQ1DWLRQ                                     u          u 
                                                                                                   )RUHLJQ&RXQWU\
,91$785(2)68,7(Place an “X” in One Box Only)                                                                                                        &OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV
           &2175$&7                                            72576                                  )25)(,785(3(1$/7<                                    %$1.5837&<                                27+(567$787(6
u   ,QVXUDQFH                    3(5621$/,1-85<            3(5621$/,1-85<         u 'UXJ5HODWHG6HL]XUH                    u $SSHDO86&                      u )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                  u 3HUVRQDO,QMXU\           RI3URSHUW\86&                 u :LWKGUDZDO                             u 4XL7DP 86&
u   0LOOHU$FW                   u $LUSODQH3URGXFW                  3URGXFW/LDELOLW\   u 2WKHU                                        86&                                  D
u   1HJRWLDEOH,QVWUXPHQW                 /LDELOLW\            u +HDOWK&DUH                                                                                                       u 6WDWH5HDSSRUWLRQPHQW
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                   3KDUPDFHXWLFDO                                                        3523(57<5,*+76                           u $QWLWUXVW
        (QIRUFHPHQWRI-XGJPHQW             6ODQGHU                      3HUVRQDO,QMXU\                                                    u &RS\ULJKWV                             u %DQNVDQG%DQNLQJ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶                3URGXFW/LDELOLW\                                                  u 3DWHQW                                 u &RPPHUFH
u   5HFRYHU\RI'HIDXOWHG                 /LDELOLW\            u $VEHVWRV3HUVRQDO                                                     u 3DWHQW$EEUHYLDWHG                   u 'HSRUWDWLRQ
       6WXGHQW/RDQV                u 0DULQH                            ,QMXU\3URGXFW                                                      1HZ'UXJ$SSOLFDWLRQ                u 5DFNHWHHU,QIOXHQFHGDQG
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                    /LDELOLW\                                                         u 7UDGHPDUN                                   &RUUXSW2UJDQL]DWLRQV
u   5HFRYHU\RI2YHUSD\PHQW               /LDELOLW\             3(5621$/3523(57<                      /$%25                               62&,$/6(&85,7<                            u &RQVXPHU&UHGLW
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH             u 2WKHU)UDXG             u )DLU/DERU6WDQGDUGV                    u +,$ II                                  86&RU
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH             u 7UXWKLQ/HQGLQJ             $FW                                    u %ODFN/XQJ                         u 7HOHSKRQH&RQVXPHU
u   2WKHU&RQWUDFW                        3URGXFW/LDELOLW\     u 2WKHU3HUVRQDO          u /DERU0DQDJHPHQW                        u ',:&',::  J                            3URWHFWLRQ$FW
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                    3URSHUW\'DPDJH           5HODWLRQV                              u 66,'7LWOH;9,                         u &DEOH6DW79
u   )UDQFKLVH                             ,QMXU\                u 3URSHUW\'DPDJH         u 5DLOZD\/DERU$FW                       u 56,  J                             u 6HFXULWLHV&RPPRGLWLHV
                                     u 3HUVRQDO,QMXU\                 3URGXFW/LDELOLW\    u )DPLO\DQG0HGLFDO                                                                        ([FKDQJH
                                              0HGLFDO0DOSUDFWLFH                                      /HDYH$FW                                                                           u 2WKHU6WDWXWRU\$FWLRQV
       5($/3523(57<                     &,9,/5,*+76            35,621(53(7,7,216          u 2WKHU/DERU/LWLJDWLRQ                    )('(5$/7$;68,76                          u $JULFXOWXUDO$FWV
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV           +DEHDV&RUSXV             u (PSOR\HH5HWLUHPHQW                     u 7D[HV 863ODLQWLII                  u (QYLURQPHQWDO0DWWHUV
u   )RUHFORVXUH                  u 9RWLQJ                    u $OLHQ'HWDLQHH               ,QFRPH6HFXULW\$FW                          RU'HIHQGDQW                          u )UHHGRPRI,QIRUPDWLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW                u 0RWLRQVWR9DFDWH                                                     u ,56²7KLUG3DUW\                             $FW
u   7RUWVWR/DQG                u +RXVLQJ                        6HQWHQFH                                                                  86&                           u $UELWUDWLRQ
u   7RUW3URGXFW/LDELOLW\                $FFRPPRGDWLRQV        u *HQHUDO                                                                                                            u $GPLQLVWUDWLYH3URFHGXUH
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV    u 'HDWK3HQDOW\                    ,00,*5$7,21                                                                            $FW5HYLHZRU$SSHDORI
                                              (PSOR\PHQW               2WKHU                     u 1DWXUDOL]DWLRQ$SSOLFDWLRQ                                                                $JHQF\'HFLVLRQ
                                     u $PHUZ'LVDELOLWLHV    u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ                                                                    u &RQVWLWXWLRQDOLW\RI
                                              2WKHU                 u &LYLO5LJKWV              $FWLRQV                                                                                6WDWH6WDWXWHV
                                     u (GXFDWLRQ                 u 3ULVRQ&RQGLWLRQ
                                                                     u &LYLO'HWDLQHH
                                                                           &RQGLWLRQVRI
                                                                           &RQILQHPHQW
925,*,1(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u         5HPDQGHGIURP           u  5HLQVWDWHGRU              u  7UDQVIHUUHGIURP
                                                                                                                                                u  0XOWLGLVWULFW                                          u 0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                             $SSHOODWH&RXUW             5HRSHQHG                        $QRWKHU'LVWULFW       /LWLJDWLRQ                                          /LWLJDWLRQ
                                                                                                                       (specify)                        7UDQVIHU                                              'LUHFW)LOH
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                          18 U.S.C. sec. 981 and 983
9,&$86(2)$&7,21                     %ULHIGHVFULSWLRQRIFDXVH
                                          Civil forfeiture of real property
9,,5(48(67(',1    u &+(&.,)7+,6,6$&/$66$&7,21           '(0$1'                                                                                      &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
&203/$,17      81'(558/()5&Y3                                                                                                               -85<'(0$1'         u <HV      u 1R
9,,,5(/$7('&$6( 6
                       (See instructions):
,)$1<                           -8'*( Hon. Keith P. Ellison                                                                                '2&.(7180%(5 4:17-cv-02166 (S.D. Tex.)
'$7(                                                                    6,*1$785(2)$77251(<2)5(&25'
07/16/2020                                                             /s/ Joshua L. Sohn
)252)),&(86(21/<

    5(&(,37                     $02817                                   $33/<,1*,)3                                          -8'*(                                       0$*-8'*(
